COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 ARIEL MARTINEZ,                                               No. 08-12-00191-CR
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                             120th District Court
                                               '
 STATE OF TEXAS,                                             of El Paso County, Texas
                                               '
                            State.              '              (TC# 20110D00036)




                                           ORDER

       The Court GRANTS the Appellant’s motion for leave to file out of time brief until

July 1, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF OR MOTIONS FOR LEAVE TO FILE OUT OF TIME BRIEF

WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 1, 2013.

       IT IS SO ORDERED this 20th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.